PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
NORK et al.
Application No. 16/609,560
Filed: 30 Oct 2019
For: INTERNAL COMBUSTION ENGINES WITH EXTERNAL MIXTURE FORMATION AND COMPENSATION VESSEL FOR AVOIDING RE-IGNITION
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.55(f), filed November 16, 2021, to accept a certified copy of a foreign application.  This is also a decision on the concurrently filed Petition under 37 CFR 1.182 to Expedite the Decision on Petition under 37 CFR 1.55(f).

As the requisite $420.00 fee was received, the petition for expedited consideration is GRANTED.

The petition under 37 CFR 1.55(f) is GRANTED.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The Office acknowledges receipt of the certified copy of German Patent Application No. 10 2017 004 858.4 on November 10, 2021.  As such, all of above listed requirements have been fulfilled.

There is no indication that the person signing the instant petition was ever given a power of attorney or authorization of agent to prosecute the above-identified application.  If the person signing the instant petition desires to receive future correspondence regarding this application, the appropriate power of attorney or authorization of agent must be submitted.  

This application is being referred to Technology Center Art Unit 3747 for further examination on the merits.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3206.  


/LIANA S WALSH/Lead Paralegal Specialist, OPET